Judgment unanimously affirmed, with costs. We are of opinion that the acknowledgment in the deed, as recorded, was bad, and rendered the title unmarketable. ' If the acknowledgment was correct in the original deed, as claimed by the defendant, then the defendant should have tendered such original deed. To say that it was in his office in another part of the building was not sufficient. At no time was it produced or tendered to the plaintiff. Present — Kelly, P. J., Manning, Kelby, Young and Kapper, JJ.